Citation Nr: 1103034	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the left knee with calcification of the patellar ligament.

2.  Entitlement to service connection for low back strain with 
spondylolisthesis and spondylolysis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1970 to March 
1972.  The Veteran also had service in a reserve component, 
specifically the Michigan Army National Guard, from 1976 until 
separation in 2004.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, in which the RO denied the Veteran's claims for service 
connection for degenerative arthritis of the left knee with 
calcification of the patellar ligament and low back strain with 
spondylolisthesis and spondylolysis at L5-S1.  

The Board remanded the Veteran's claims in September 2008 and 
again in May 2010 for further notification, evidentiary 
development, and adjudication.  The Board instructed the agency 
of original jurisdiction (AOJ) to ask the Veteran to clarify his 
dates of service with the Michigan National Guard; contact the 
Michigan National Guard to request records from the Veteran's 
service, once such clarification had been provided; obtain an 
addendum opinion to the VA examinations of record, and then re-
adjudicate the claims.  The AOJ sent the Veteran a notice letter 
in May 2010 requesting that he provide the necessary information, 
to which the Veteran failed to respond.  In May 2010, the AOJ 
obtained an addendum opinion to the VA examinations of record.  
The Veteran was then provided a supplemental statement of the 
case (SSOC) in September 2010, in which the AOJ again denied the 
Veteran's service connection claims.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  No left knee injury occurred during a period of qualifying 
military service.

2.  The Veteran's current degenerative arthritis of the left knee 
with calcification of the patellar ligament is not related to 
service or an event of service origin.

3.  No back disability began or worsened during a period of 
qualifying military service.

4.  The Veteran's current low back strain with spondylolisthesis 
and spondylolysis at L5-S1 is not related to service or an event 
of service origin.


CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative arthritis of the left 
knee or calcification of the patellar ligament that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309 (2010).

2.  The Veteran does not have low back strain or 
spondylolisthesis or spondylolysis at L5-S1 that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
on appeal has been accomplished.  

In this respect, through January 2005, December 2005, and 
September 2009 notice letters, the Veteran received notice of the 
information and evidence needed to substantiate the claims on 
appeal.  Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or evidence 
needed to substantiate his claims.  

The Board also finds that the January 2005, December 2005, and 
September 2009 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what evidence, 
if any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, 
the RO also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment records, 
or records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2005, 
December 2005, and September 2009 notice letters.  In addition, 
notice regarding an award of an effective date was provided to 
the Veteran in the September 2009 notice letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board 
does not now have such issues before it.  Consequently, a remand 
for additional notification on these questions is not necessary.  

Although the totality of the required notice was not provided 
until after the Veteran's claims were initially adjudicated, the 
claims were subsequently re-adjudicated in a September 2010 
supplemental statement of the case, thereby correcting any defect 
in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-adjudicated 
ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  Treatment records from the 
Veteran's active service have been obtained and associated with 
the claims file.  The Board acknowledges that the AOJ has not 
obtained from the Michigan National Guard any treatment records 
from the Veteran's time on active duty for training or inactive 
duty training.  However, the United States Court of Appeals for 
Veterans Claims has emphasized that the "duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

In this instance, the duty to assist has been frustrated by the 
Veteran's failure to provide the AOJ with information concerning 
his dates of training or, indeed, to supply any information 
whatsoever to allow the AOJ to seek any records from the Michigan 
National Guard that may still be available.  If the Veteran 
believes he is entitled to service connection for his claimed 
knee and back disabilities, he must at least fulfill his minimal 
obligation of responding to the AOJ's request for information to 
help procure possibly relevant records.  Here, the Board notes in 
particular that the Veteran was specifically asked by the AOJ in 
a May 2010 letter to provide information on his time in the 
Michigan National Guard but has failed to provide any such 
information at all.

The Veteran underwent VA examination in April 2005 and October 
2009, with an addendum opinion issued in May 2010; reports of 
these examinations are of record.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinions 
obtained in this case are adequate, as they were predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran and his representative, and 
document that the examiner conducted a full examination of the 
Veteran and review of his claims file and fully understood the 
questions posed by the AOJ.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the claims on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

In addition, records of VA and private medical treatment have 
been obtained and associated with the Veteran's claims file.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claims.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claims on 
appeal that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II. Analysis

The Veteran is seeking service connection for degenerative 
arthritis of the left knee with calcification of the patellar 
ligament and for low back strain with spondylolisthesis and 
spondylolysis at L5-S1.  

Review of the Veteran's service treatment records reflects that, 
at a March 1970 pre-induction report of medical examination, the 
Veteran's lower extremities and his spine and musculoskeletal 
system were all found to be normal on examination.  Similarly, on 
a July 1970 report of medical history, the Veteran responded 
"No" when asked if he had any problems with painful or swollen 
joints.  No complaints of or treatment for a knee or back 
disability were noted during service, and at the Veteran's March 
1972 separation medical examination, his lower extremities and 
spine and musculoskeletal system were again found to be normal on 
examination.  The Veteran indicated that he was "in bad health" 
at that examination, but no explanation was given for his 
statement, and the examiner did not note any medical problems on 
examination.

The available treatment records from the Army National Guard 
reflect a June 1998 "Over 40" report of medical history on 
which the Veteran responded "Yes" when asked if he suffered 
from a "trick" or locked knee and recurrent back pain.  On 
examination, the Veteran was found to have had surgery to treat a 
fracture of his left patella.  The examiner also noted that the 
Veteran reported having hurt his back in 1976 and occasionally 
suffering from low back pain on bending as a result.  However, no 
details of the alleged 1976 injury are listed, nor is there a 
record that the claimed injury occurred during active duty for 
training or inactive duty training.  Record of the Veteran's 
"Over 40" report of medical examination, however, indicates 
that the Veteran's lower extremities and his spine and 
musculoskeletal system were all found to be normal.  The Army 
National Guard records also contain an individual sick slip dated 
in May 2004 indicating that the Veteran was not to run, jog, 
lift, or engage in physical fitness testing for two weeks.  No 
indication is made on the slip, however, as to the type of injury 
or disease necessitating the limitation.  The record also 
reflects a July 2004 physical profile worksheet noting a 
diagnosis of osteoarthritis, pain, and inflammation of the 
Veteran's low back and left knee warranting permanent 
restrictions on the Veteran's running, marching, and lifting.

Relevant post-service medical records reflect that the Veteran 
was provided a VA medical examination of the knees and back in 
April 2005.  At that examination, the Veteran reported that his 
left knee was painful and swollen but did not cause instability 
or limitation in activities of daily living.  No history of 
flare-up or additional loss of motion was noted, but the Veteran 
reported that repetitive use increased his pain.  The Veteran 
also reported a fairly constant dull pain in his low back with 
difficulty bending, but no flare-ups, radiation, or loss of 
motion.  He stated that repetitive use increased the pain.  The 
examiner noted that the Veteran reported a history of injuring 
his left knee in 1997, necessitating surgery on the knee.  The 
Veteran further reported having developed soreness in his low 
back after "lifting and carrying a heavy back bag while he was 
in infantry and artillery division."  The Veteran stated he had 
been examined by a doctor and put on light duty following the 
incident.  Physical examination revealed complaints of pain in 
the lumbosacral area and tenderness to palpation of the left 
patella with crepitation on movement of the joint.  The examiner 
conducted radiological examination and diagnosed the Veteran with 
mild degenerative arthritis of the left knee with calcification 
of the patellar ligament and chronic low back strain with grade 1 
spondylolisthesis and spondylolysis at L5-S1.  The VA examiner 
did not review the Veteran's claims file and did not offer an 
etiological opinion as to whether the Veteran's knee disability 
was related to the injury to and surgery on his left patella, or 
whether his current low back disease was related to his alleged 
in-service back injury or to his qualifying time in service on 
active duty for training or inactive duty training.  The examiner 
further did not address whether either disability was worsened 
beyond its normal progression by the Veteran's time in service or 
any period of active duty for training or inactive duty training 
with the Army National Guard.

The Veteran was also provided a VA examination in October 2007 
pursuant to a separate service connection claim for post-
traumatic stress disorder.  At that examination, the Veteran 
reported that his knee problem dated from 1993 and that he 
underwent surgery on the knee in 1994.  (When the Veteran filed 
his claim in December 2004, he claimed that his knee disability 
began in 1997.)  The Veteran further reported that the knee 
disability rendered him "unable to drill" with the National 
Guard, ultimately causing his 2004 discharge.  The Veteran 
further stated that other than his knee trouble, he had "no 
other physical problems."  

The Veteran underwent additional examination in October 2009.  
Report of that examination reflects that the examiner noted the 
Veteran's 1996 history of injury to the left knee with surgical 
correction, which he reported did not happen while he was on 
active duty for training or inactive duty training.  The Veteran 
also reported that he initially injured his back on active duty 
when he jumped into a hole.  Radiological evaluation revealed 
mild degenerative changes in the Veteran's left knee and lumbar 
spine.  The examiner opined that the Veteran's current left knee 
disability was not related to or permanently worsened by active 
duty for training or inactive duty training, reasoning that the 
initial injury occurred while the Veteran was not on duty and 
that his initial 1972 separation examination showed no 
abnormalities.  Similarly, the examiner concluded that the 
Veteran's in-service back injury resolved with no residual 
functional deficits and that his current disability was not 
related to or worsened by his active duty for training or 
inactive duty training.  In so finding, the examiner noted that 
there was no documentation of an in-service injury in the 
Veteran's claims file to substantiate his claim that the injury 
developed into a chronic disability.  The examiner further looked 
to the normal 1972 separation examination in her reasoning.  In 
an addendum to this opinion, added in May 2010, the same examiner 
again opined that the Veteran's knee and back disabilities were 
not aggravated by service, noting in her conclusion that he had 
not received treatment at any point during his active duty for 
training or inactive duty for training for either disability; nor 
was there any indication whatsoever that either condition had 
worsened beyond its natural progression during the Veteran's 
service in the Michigan National Guard.

The Veteran has also supplied records of post-service private 
treatment.  Relevant records indicate that he fractured his left 
patella when he slipped and fell on ice in February 1996, while 
he was not in a military training status.  He underwent open 
reduction and internal fixation of the patella in February 1996 
and was treated with follow-up visits and physical therapy for 
four months following the surgery.  The Veteran was also treated 
by a chiropractor for low back pain beginning in December 2003.  
On his intake form, the Veteran indicated that he injured his 
back while lifting heavy items while on active duty.  He reported 
that his current condition was due to an injury that occurred in 
August 2003 while he was on National Guard duty.  He also 
reported having similar symptoms in 1976 but did not provide 
details.  A treatment note dated in December 2003 indicates that 
the Veteran reported symptom duration of three weeks "this 
time" but had experienced back pain in August 2003.  The 
treatment provider indicated in the note that there was "no 
known cause" for the Veteran's back pain.  

The Veteran also submitted a report of magnetic resonance imagery 
(MRI) testing performed in June 2006.  The MRI report revealed 
diminutive spinal canal with mild spinal canal stenosis at L4-5 
and disc space narrowing, desiccation, and degenerative changes 
at L3-4, L4-5, and L5/S1.  His treating physician submitted a 
letter dated in January 2007 stating that the Veteran reported 
chronic back pain could be related to his military service.  The 
physician stated that he had reviewed the Veteran's records and 
the June 2006 MRI and concluded that "it would seem possible 
that his military work has aggravated a problem of lumbar disc 
disease and spinal canal stenosis."  The Veteran further 
submitted a statement from a private practitioner in February 
2010, in which the physician stated that it was "as likely as 
not that [the Veteran's] knee problems have been aggravated by 
his years in the armed forces and national guard."

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in- service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).

Every Veteran who served in the active military, naval, or air 
service after December 31, 1946, shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at entry.  
VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).; 
38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound 
condition is rebutted, "then the Veteran is not entitled to 
service-connected benefits."  Wagner, 370 F.3d at 1096.

When pre-existing disability is shown at entry, it will be 
considered to have been aggravated by active military service 
when there is an increase in disability shown during service 
unless there is a specific finding that the increase was due to 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Clear and unmistakable evidence is required to rebut a 
presumption of aggravation where the pre-service disability 
underwent an increase during service.  38 C.F.R. § 3.306.

In the instant case, the Veteran has indicated that he injured 
his left knee in a February 1996 fall, when he was not on active 
duty for training or inactive duty training, but contends that 
the rigors of his reserve service aggravated the knee disability 
beyond its normal progression.  He also contends that he injured 
his back during a period of active duty and that he was 
repeatedly treated for back problems during his periods of active 
duty for training and inactive duty training with the Army 
National Guard.  Specifically, in an August 2006 statement, the 
Veteran claimed that he strained his back while handling heavy 
boxes when unloading to set up for his National Guard unit's 
active duty for training each year.  When he filed his claim in 
December 2004, the Veteran indicated that his back disability 
began in 1980; however, he has further contended, in a November 
2006 statement, that he first injured his back when diving into a 
ditch away from a fire that began when he was burning tall 
grasses on the perimeter of his base in Vietnam.  He has also 
stated that both his knee and his back disabilities worsened 
beyond their normal progression because of the physical 
requirements of active duty for training and inactive duty 
training.

As noted above, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 
398 (1995).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 
1 Vet. App. 292 (1991).

In the present case, the evidence shows that no defects, 
infirmities, or disorders of the Veteran's back or lower 
extremities were objectively identified when he was examined for 
induction into service in March 1970.  The record does not 
contain entrance examinations conducted for the Veteran's periods 
of active duty for training or inactive duty for training.  
(Although the record does contain a June 1998 "Over 40" 
examination, it is not clear from the record that this 
examination was conducted at the Veteran's entrance onto a period 
of active duty for training or during inactive duty training, and 
the Veteran has failed to provide information to allow VA to 
conduct further inquiry, as discussed above.)  

The Veteran has stated on multiple occasions, including in 
multiple statements to VA and to his VA examiner, that he injured 
his left knee when he slipped and fell while not on active duty 
for training or inactive duty training.  Medical records from 
February 1996 and June 1996 treatment visits confirming a left 
knee injury are of record.  Importantly, the Veteran has not at 
any time claimed that he incurred any specific injury to his left 
knee during his periods of active duty, active duty for training 
or inactive duty training.  He claims instead only that the 
rigors of his periods of training during National Guard duty 
aggravated his pre-service knee disability.  In June 1998, the 
Veteran's "Over 40" in-service examination noted only a 
patellar scar over the left knee and found his lower extremities, 
as well as his musculoskeletal system, to be normal.  There is no 
indication in the record that the Veteran sought treatment for or 
was otherwise diagnosed with a worsening left knee problem during 
any period of active duty for training or inactive duty training.  
Similarly, a VA physician examined the Veteran, reviewed the 
record, and concluded in May 2010 that the Veteran's left knee 
disorder was not aggravated by military duties.  None of the 
competent and probative medical evidence suggests otherwise.  It 
is the Board's conclusion, therefore, that the greater weight of 
the evidence shows no injury during a period of qualifying 
service and no worsening during any period of active duty or 
active duty for training.  That the Veteran believes the rigors 
of training affected his knee and has reported this belief to 
certain care providers, who in turn provided opinions regarding 
the likelihood of aggravation based on the Veteran's own self-
serving report, does not suffice.  The Board gives greater weight 
to the medical opinions formed after reviewing the record in the 
context of the Veteran's history and claims.  The negative VA 
opinion is particularly persuasive because it is consistent with 
the remaining record, especially the available service records 
that are devoid of any mention of in-service injury or problems 
with worsening during any qualifying period.

Similarly, the Board finds that the evidence does not show that a 
current back disorder began during active duty or any qualifying 
period during National Guard service.  In so finding, the Board 
acknowledges that the Veteran claims to have injured his back 
while stationed in Vietnam on active duty.  However, at his March 
1972 separation examination, the Veteran made no complaints of 
any back problems, and his spine and musculoskeletal system were 
noted to be normal, strongly suggesting that any injury he may 
have incurred during service was acute and transitory and had 
resolved by the time the Veteran left active military service in 
March 1972, just as the VA examiner later opined.  Records from 
the Veteran's periods of active duty for training and inactive 
duty training, such as his June 1998 "Over 40" examination, 
noted that the Veteran complained of back pain but there were no 
abnormalities of his spine or musculoskeletal system found.  The 
May 2010 VA examiner concluded that the Veteran's back disorder 
predated military service and was not aggravated thereby, 
apparently a reference to National Guard service, not active duty 
from 1970 to 1972.  None of the competent and probative evidence 
suggests otherwise.  

In this case, although the Veteran was given a profile in July 
2004 prohibiting running, marching, and lifting, the objective 
evidence does not indicate any worsening caused by active duty 
for training.  Specifically, the record shows that the July 2004 
profile evaluation found only symptoms of the Veteran's left knee 
and back disabilities, which were diagnosed outside of service 
and not treated during any period of active duty for training or 
inactive duty training.  Further, after examining the facts of 
the case-including that the Veteran had reported experiencing 
knee and back pain since his injuries and had incurred no 
specific injuries during his active duty training or inactive 
duty training-the May 2010 VA examiner concluded that the 
underlying disabilities had not undergone any worsening during 
his active duty for training.  See, e.g., Hunt, 1 Vet. App. at 
296-97.  

In this case, taking into consideration the medical evidence of 
the Veteran's left knee disability that occurred outside his 
periods of military duty, as well as the findings of the May 2010 
VA examiner, the Board finds that the evidence shows that a left 
knee problem began because a fall that was not during military 
service and was not thereafter made worse by any period of active 
duty for training.  Even if it was symptomatic during a period of 
active duty for training there is no suggestion that the 
underlying pathology worsened.  See Green v. Derwinski, 1 Vet. 
App. 320, 322 (1991) (evidence of the Veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation).  To that 
end, the Board looks to the Veteran's report that his left knee 
injury occurred prior to service, confirmed by medical records 
documenting the pre-service fall and left knee injury, as well as 
to the VA examiner's conclusion that there was no treatment for 
any intervening injury or event during military service that 
could have caused any claimed aggravation.

Similarly, with respect to the Veteran's back disability, taking 
into consideration the medical evidence of the Veteran's current 
back disability, as well as the findings of the May 2010 VA 
examiner, the Board finds that there is absent from the record 
competent evidence that establishes that any back disability 
underwent worsening during a qualifying period of service, 
thereby causing any current back strain.  To that end, the Board 
acknowledges that treatment records from the Veteran's periods of 
active duty for training and inactive duty training with the 
Michigan National Guard are to some extent unavailable, as noted 
by the Adjutant General in a July 2009 letter in which he 
indicated that no service medical examinations were of record.  
Further, the Veteran has failed to provide any information to VA 
to allow it to seek records from his time with the Michigan 
National Guard despite being requested on multiple occasions to 
do so, as noted above.  The Veteran was not seen at any time 
during his service for complaints of back pain; to the contrary, 
he was found at his March 1972 separation examination from active 
duty to have a normal spine and musculoskeletal system.  Further, 
he was not seen during his periods of active duty for training or 
inactive duty training with complaints of back pain, with the 
exception of a July 2004 physical profile evaluation, at which he 
was noted to complain of pain and inflammation in his joints-
which represents only increased symptoms of his civilian 
injuries.  The Board considers this fact to weigh against a 
finding that any back problem due to his claimed in-service 
injury resulted in chronic disability.  The Board further finds 
compelling the fact that the only competent and probative medical 
evidence of record providing an opinion regarding any 
relationship between the Veteran's current back disability and 
his time in service-the May 2010 VA medical opinion-concludes 
that it is less likely than not that any current disability is 
related to his time in service.  The Board notes that in 
rendering her opinion, the VA examiner considered both physical 
examination of the Veteran and a thorough review of the Veteran's 
entire claims file, including records documenting his in-service 
complaints. 

The Board acknowledges that there are opinions in the file that 
purport to offer an etiological link between the Veteran's 
periods of active duty for training and inactive duty training 
and his current disabilities.  However, an evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's knowledge and skill in analyzing the data, and 
the medical conclusion reached.  The weight to be attached to 
such opinions is within the province of the Board.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and whether 
or not, and the extent to which, they considered prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

For the reasons set forth below, the Board is satisfied that the 
May 2010 VA examiner's opinion is adequate for deciding this 
appeal and is of greater weight than the opinions offered by the 
private practitioners in January 2007 and February 2010.  
Importantly, the January 2007 private opinion states only that it 
"would seem possible" that the Veteran's service could have 
aggravated his back disability.  Similarly, the February 2010 
private physician's opinion concerning aggravation of the 
Veteran's knee disability considered only the Veteran's report of 
having experienced a worsening left knee disorder in service in 
concluding that his current left knee disability was aggravated 
by service; he did not consider the full record; nor did he offer 
any rationale to support his opinion.  In so finding, the Board 
notes that service connection may not be based on speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  For the reasons set forth 
above, the January 2007 private medical opinion, which found only 
that an etiological link between the Veteran's back disability 
and service was "possible," does not have the required degree 
of medical certainty required for service connection.  The Board 
further notes that a physician's statement framed in terms such 
as "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 
4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus; Tirpak, 2 Vet. 
App. at 611 (medical evidence merely indicating that an alleged 
disorder "may or may not" exist or "may or may not" be related 
is too speculative to establish the presence of the claimed 
disorder or any such etiological relationship).  The strongest 
evidence in favor of the Veteran's claim is the speculative 
opinion from his private physician indicating that it "would 
seem possible" that the Veteran's current back disability was 
aggravated by service, and the unsubstantiated assertion by a 
private doctor in February 2010 that his left knee problems were 
aggravated by service.  This evidence is outweighed by the 
medical evidence from the May 2010 VA examiner's well-reasoned 
opinions, based on both the Veteran's reported history and his 
medical records, that the Veteran's currently diagnosed back and 
knee disabilities are not related to or aggravated by service.  
As noted above, the VA examiner's opinion is consistent with the 
remainder of the available record, which also gives it added 
weight.

Given the failure of the private treatment providers to 
adequately consider or discuss the totality of the Veteran's 
medical history, including the history as reported to prior VA 
examiners by the Veteran himself, and in light of the well-
reasoned negative opinion offered by the VA examiner in May 2010, 
which relied on consideration of the Veteran's entire medical 
history as well as the examiner's medical knowledge and 
expertise, the Board finds the private treatment providers' 
statements to be of less probative value.  See Gabrielson, 7 Vet. 
App. at 40.  The May 2010 VA examiner, by contrast, provided a 
report that considered the Veteran's history and set out her 
findings in detail, and contained fully articulated reasons for 
her conclusions.  Thus, the Board relies upon the May 2010 VA 
examiner's opinion in making its determination.  As discussed 
above, the May 2010 VA examination specifically addressed 
causation, clearly indicating that the Veteran's current left 
knee and back disorders were not worsened by his time on active 
duty or by any period of active duty for training.  Additionally, 
the examiner offered a clear and well-reasoned rationale for her 
opinion that the evidence contained in the Veteran's claims file, 
including his own statements to VA medical examiners, supported a 
conclusion that his current left knee and back disorders were not 
aggravated beyond their natural progression by the Veteran's 
periods of active duty for training, relying on the examination 
report and her medical expertise, as well as current medical 
knowledge, in concluding that any aggravation was doubtful.  For 
these reasons, the Board concludes that the May 2010 VA 
examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his left 
knee and back problems were caused or worsened by his time in 
service, including his periods of active duty for training and 
inactive duty training.  However, as a layperson, the Veteran has 
no competence to give a medical opinion.  Thus, while the Veteran 
is competent to report symptoms observable to a layperson, such 
as pain, a diagnosis that is later confirmed by clinical 
findings, or a contemporary diagnosis, he is not competent to 
independently opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while 
the Veteran is competent to report the symptoms he experienced, 
his assertions and reported history were considered by the VA 
examiner who provided the opinion that his left knee and back 
disabilities were not aggravated by National Guard service.  
Thus, the Veteran's own assertions as to the etiology of his 
current left knee and back disabilities have little probative 
value.  

The Board concludes that the Veteran does not have a left knee or 
back disorder as defined by this appeal that was incurred in or 
aggravated by active military service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the evidence weighs 
against the Veteran's claim, the doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for degenerative arthritis of 
the left knee or calcification of the patellar ligament is 
denied.

Entitlement to service connection for low back strain or 
spondylolisthesis and spondylolysis at L5-S1 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


